10/19/2020
                  IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                        October 16, 2020

ALEXANDRA MATTIE STEADMAN V. CHRISTOPHER JOHN SAKACSI

                     Appeal from the Circuit Court for Sullivan County
                       No. C42621(R)      William K. Rogers, Judge
                         ___________________________________

                              No. E2020-00977-COA-R3-CV
                          ___________________________________


The notice of appeal filed by the appellant, Alexandra Mattie Steadman, stated that the
appellant was appealing the judgment entered on July 10, 2020. As the July 10, 2020 order
does not constitute a final appealable judgment, this Court lacks jurisdiction to consider
this appeal.

                 Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOHN W. MCCLARTY, J.; D. MICHAEL SWINEY, C.J.; AND KRISTI M. DAVIS, J.

Lindsay Kathryn Earhart, J. Matthew King, and Matthew Alan Spivey, Kingsport,
Tennessee, for the appellant, Alexandra Mattie Steadman.

Robert Brandon White, Seymour, Tennessee, for the appellee, Christopher John Sakacsi.


                                 MEMORANDUM OPINION1

       Pursuant to the requirements of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, the Court directed the appellant to show cause why this appeal should not be
dismissed for lack of subject matter jurisdiction after it became clear that there was no final

       1
           Rule 10 of the Rules of the Court of Appeals provides:

               This Court, with the concurrence of all judges participating in the case, may
       affirm, reverse or modify the actions of the trial court by memorandum opinion
       when a formal opinion would have no precedential value. When a case is decided
       by memorandum opinion it shall be designated “MEMORANDUM OPINION,”
       shall not be published, and shall not be cited or relied on for any reason in any
       unrelated case,
judgment from which an appeal as of right would lie. “A final judgment is one that resolves
all the issues in the case, ‘leaving nothing else for the trial court to do.’” In re Estate of
Henderson, 121 S.W.3d 643, 645 (Tenn. 2003) (quoting State ex rel. McAllister v. Goode,
968 S.W.2d 834, 840 (Tenn. Ct. App. 1997)). This Court does not have subject matter
jurisdiction to adjudicate an appeal as of right if there is no final judgment. See Bayberry
Assocs. v. Jones, 783 S.W.2d 553, 559 (Tenn. 1990) (“Unless an appeal from an
interlocutory order is provided by the rules or by statute, appellate courts have jurisdiction
over final judgments only.”).

       Specifically, the notice of appeal filed on July 21, 2020, states that the appellant,
Alexandra Mattie Steadman, is appealing the judgment entered on July 10, 2020. The July
10, 2020 order, however, does not appear to be a final appealable judgment as it merely
finds that jurisdiction is appropriate in Sevier County and transfers the case “for
adjudication on all issues regarding the minor child to be heard in Sevier County,
Tennessee.”

        The appellant filed a response to our show cause order, in which appellant argues
that the July 10, 2020 order acted as a “de facto dismissal of all claims asserted by the
Appellant.” Appellant is mistaken. As our Supreme Court has explained: “It is well-settled
that a trial court speaks through its written orders - not through oral statements contained
in the transcripts - and that the appellate court reviews the trial court’s written orders.”
Williams v. City of Burns, 465 S.W.3d 96, 119 (Tenn. 2015) (quoting Anil Constr. Inc. v.
McCollum, No. W2013–01447–COA–R3–CV, 2014 WL 3928726, at *8 (Tenn. Ct. App.
Aug. 7, 2014) (footnote omitted). A review of the July 10, 2020 order shows that the trial
court dismissed no claims, but rather simply transferred the case to Sevier County for
adjudication. The case still is pending in Sevier County, and appellant is free to raise and
pursue appropriate claims in the case in Sevier County.

       “Except where otherwise provided, this Court only has subject matter jurisdiction
over final orders.” Foster-Henderson v. Memphis Health Center, Inc., 479 S.W.3d 214,
222 (Tenn. Ct. App. 2015). Because the July 10, 2020 order does not constitute a final
appealable judgment, this Court lacks jurisdiction to consider this appeal. The appeal is
hereby dismissed.2 Costs on appeal are taxed to the appellant, Alexandra Mattie Steadman,
for which execution may issue.

                                                            PER CURIAM



       2
         In her response to our show cause order, appellant asks that this Court convert her appeal
into a Rule 9 interlocutory appeal. Appellant has failed to comply with Tenn. R. App. P. 9 and has
provided no reason whatsoever justifying such a conversion. In the exercise of our discretion, we
decline to convert this appeal into a Rule 9 interlocutory appeal.
                                               -2-